DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1, 6-7, 10-11, 13, 16, 18-19, 21-22 have been amended, claims 23-25 have been added, claims 2-3, 17 and 20 have been canceled, and claims 1, 4-16, 18-19 and 21-25 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,9-11, 14-15, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (7,673,752) in view of Kumakura et al (6,439,390).
As to claim 1, Levy discloses a packaging comprising an outer card (10) having one cavity (as shown in Figure 3, the outer card 10 comprises a shell portion 12 with cavity  for housing a blister card 32), a shell (the outer card 10 with shell portion 12 forming the recess that encompass the blister card 32) forming the cavity, a backing (20) secured to said shell and at least one access door (22) located on the backing of the outer card (10), the at least one access door (22) comprising one or more perforations (perforation line 24); and  one or more blister cards (32, Figure 4 and 5) housed within the one or more cavities, wherein the one or more blister cards are removable from the one or more cavities, through said at least one access door, so that the one or more blister cards are disposable separate from the outer card (Figure 5 shows the blister card and the outer card are separable with each other).  However, Levy does not discloses the outer card having a plurality of cavities, the shell forming each of the plurality of cavity , a plurality of blister cards, each of the plurality of blister cards housed within a respective one of the plurality of cavities, wherein the each of the plurality of blister card is removable from the respective one of the plurality of cavities.  Nevertheless, Kumakura discloses an outer card (transparent resin film) having a plurality of cavities (5) for contain plurality of articles (2) store within the cavities, a shell forming each of the plurality of cavities, a backing (3) secured to said shell and comprises a plurality of access door (3d) located on the backing of the outer card each comprises one or more perforations (11).  Each of the plurality of access door is respectively open one of the plurality of cavities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Levy to with multiple cavities that store one blister card per cavity on a single packaging as taught by Kumakura in order to provide a housing that able to store multiple blister cards with one blister card place in individual compartments/cavity in bulk to sell at the market to reduce the manufacturing cost of individual packaging.  Furthermore, since such a modification would amount to a mere duplication of parts that duplicate a single cavity into multiple cavities and each of the single cavities is holding a blister card.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP2144.04 (VI)(B).
As to claim 9, Levy as modified further discloses wherein the at least one access door 22)  includes a tab (upper tab 26) so that a user may manually split the one or more perforations.  
As to claim 10, Levy as modified further discloses shell further includes apertures (16a-d) within an area forming each of the plurality of cavities that align with apertures of respective ones of the plurality of blister cards secured in the respective one of the plurality of cavities (the apertures 16a-d at the shell that is aligned with the blister card aperture).  
As to claim 11, Levy as modified further discloses the outer card comprises paperboard (cardboard) and is recyclable once the plurality of blister cards are removed from the packaging (the front and rear surface is made of cardboard and can be recycle column 3, lines 1-3).  
As to claim 14, Levy as modified further discloses wherein once the one or more perforations are split, the at least one access door hingedly pivots (44) relative to the backing and the at least one access door remains secured to the backing when opened.  
As to claim 15, Levy as modified further discloses the at least one access door is monolithically formed with the backing (Figure 2).
As to claim 21, Levy as modified further discloses the structure of the package, which the plurality of blister card can also be removed from the outer card by separating the backing from the shell which completely destroy the outer card. 
As to claim 22, Levy as modified further discloses each of the plurality of blister cards are free of adherence with the backing, the shell, or both so that the each of the plurality of blister cards can be removed from the respective one of the plurality of cavities (as shown in Figure 4 and 5 of Levy which the blister card are free to insert and remove from the package, which is lack of adherence with the backing and the shell).
Claims 1, 4-5, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lilly (3,371,777) in view of Levy (7,673,752).
As to claim 1, Lilly discloses a packaging comprising an outer card (package 13 and 15) having a plurality of cavities (as shown in Figure 5, the outer card 13 and 15 comprises a shell portion 15 with cavities, each of the plurality of cavities being separate by region 25’), a shell (15 forming the one or more cavities (the outer card 13 and 15 with shell portion 15 forming the recess) forming the cavity, a backing (13) secured to said shell and at least one access door (33) located on the backing (13) of the outer card (13 and 15), the at least one access door (33 at the left and right door or top and bottom door without number) comprising one or more perforations (perforation line 31 and 35) and cavity is capable of housing ornamental articles.  However, Lily does not disclose a plurality of blister card, each of the plurality of blister card housed within a respective one of the plurality of cavities, wherein the each of the plurality of blister card is removable from the respective one of the plurality of cavities, through said at least one access door, so that each of the plurality of blister cards are disposable separate from the outer card.  Nevertheless, Levy discloses a packaging comprising an outer card (10) having one cavity (as shown in Figure 3, the outer card 10 comprises a shell portion 12 with cavity  for housing a blister card 32), a shell (the outer card 10 with shell portion 12 forming the recess that encompass the blister card 32) forming the cavity, a backing (20) secured to said shell and at least one access door (22) located on the backing of the outer card (10), the at least one access door (22) comprising one or more perforations (perforation line 24); and one or more blister cards (32, Figure 4 and 5) housed within the one or more cavities, wherein the one or more blister cards are removable from the one or more cavities, through said at least one access door, so that the one or more blister cards are disposable separate from the outer card (Figure 5 shows the blister card and the outer card are separable with each other).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging with plurality of cavities each holding an article of Lilly to have the each of the plurality of cavities holding a blister pack in a single compartment as taught by Levy in order to house multiple blister cards with medication in bulk to sell at the supermarket.  
	As to claim 4, Lilly as modified further discloses the at least one access door comprises a pair of access doors joined to each other by said one or more perforations (31 and 35, either door 33 at the right and left door are joined by perforation 35 or top and bottom door (unnumbered) that join by perforation 35).
	As to claim 5, Lilly as modified, the structure of Lilly would cause the one or more perforation to split when a squeezing force is applied to outer edges of the backing (with a force being applied on top and bottom outer edge of the backing, the perforation 35 would be split, also, if a squeeze force applied to the left and right outer edge of the backing, the perforation (31) would be split open.
As to claim 19, Lilly as modified further discloses the structure of the shell storing plurality of blister package in each of the plurality of cavities, and if one use apply force to the outer portion of the shell (15) that forms the one or more cavities, the blister card being store within the package can be removed when the door is open.  
As to claim 25, Lilly as modified further discloses the one or more perforations joining the pair of access doors, the perforations are in curved shape and the upon the split of the peripheral perforations (31), the doors (33) each having multiple free round edges.  However, Lilly does not discloses the one ore more perforations joining the pair of access doors are formed parallel to a longitudinal direction of each of the pair of access doors, and wherein each of the pair of access doors further comprises a plurality of peripheral perforations such that in a configuration in which the one or more perforations and the plurality of peripheral perforations are split, each of the pair of access doors comprises at least three edge.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the plurality of perforations with perforations joining the pair of access doors are formed parallel to a longitudinal direction of each of the pair of access doors, and wherein each of the pair of access doors further comprises a plurality of peripheral perforations such that in a configuration in which the one or more perforations and the plurality of peripheral perforations are split, each of the pair of access doors comprises at least three edge because the selection of the specific shape of the perforation as disclosed by Levy as modified or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well to open the doors at the backing.
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Levy (7,673,752) and Kumakura et al (6,439,390), further in view of Upchurch et al (2015/0014203).
As to claim 6, Levy as modified does not disclose the at least one access door includes punch outs that align with corresponding apertures of each of the plurality of blister cards secured within the respective one of the plurality of cavities so that one or more items secured within the apertures are removed without opening the at least one access door.   Nevertheless, Upchurch discloses a package (10) for holding blister card (20), the package comprises a shell (158) forming a cavity (154) and a backing (162) secured to the shell, the backing further discloses plurality of the punch out perforations (178) that aligned with corresponding aperture of the one or more blister card within the cavity ([0087)] and upon pushing the blister portion of the blister card, the medication servers the perforation (178) and able to dispense through the punch out ([0078]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access door of Levy as modified with perforations that aligned with the compartment opening of the blister card as taught by Upchurch in order to dispense the content in an urgent situation without the extra steps of opening the door.  
  Claims 7 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Levy (7,673,752) and Kumakura et al (6,439,390), further in view Rosendall et al (2011/0031148).
As to claim 7, Levy as modified does not disclose each of the plurality of blister cards include a coating on one or more surfaces to prevent or reduce adhesion between the each of the blister cards and the backing, the shell, or both, wherein the one or more surfaces includes a surface that abuts the shell to decrease adhesion between each of the plurality of blister card and the shell  Nevertheless, Rosendall discloses a package with an insert member (16) and a portion of the film layer (20) and attached to the panel (12), the film layer further comprises a portion of the layer comprises cohesive failure portion such as release coating in order to successfully separate the insert member with the panel (12).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify any surface of the blister card including blister portion and backing portion of Levy with a coating layer on the as taught by Rosendall to prevent and/or reduce the possible adhesive attached the blister card against the outer package in order to provide easy removal of the blister card from the outer package. 
As to claim 16, Levy as modified by Rosendall further discloses that the coating is ultraviolet (UV) coating ([0035]). 
 Claims 8, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (7,673,752) and Kumakura et al (6,439,390), further in view Thornton et al (2011/0278192).
As to claim 8, Levy as modified does not disclose a hole is positioned along the at least one access door so that a user may manually split the one or more perforations.  Nevertheless, Thornton discloses a package with backing (22), the backing further comprises doors  formed by plurality of perforations (42), the backing further discloses a hole (finger hole 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper tab portion of Levy with a finger hole as taught by Thornton for the end user first using finger to break the perforation around the upper tab in order for easier gripping of the upper tab on the first use of the package.  
As to claims 12-13, Levy as modified discloses that the backing and the shell are secured to one another, but does not disclose they secured to one another via a sealant between the backing and the shell and the sealant is at least partially disposed around the each of the plurality of cavities so that the respective one of the plurality blister cards remain unadhered or only partially adhered to the outer card.  Nevertheless, Thornton discloses a package with front face (21) and back face (22), the front face and the back face are secured via glue (29 around and near the peripheral of the front face (21) which only use to secure the two panel and does not interfere with the product inside and the cover blister (14), the product being unadhered to the outer package.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attachment between the backing and the shell of Levy as modified with glue only apply to the peripheral of the backing and shell as taught by Thornton to prevent excessive glue ingress into the compartment/cavity which might cause damage to the product within the package.  Furthermore, since the blister card within the package of Levy is movable and removable.  The attachment/glue  between the backing and the shell would not interference with the blister pack within.  
As to claim 18, Levy as modified does not specifically disclose the sealant between the backing and the shell has a thickness of less than about 10 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sealant/glue of Levy as modified so the sealant between the backing and the shell has a thickness of less than about 10 mm because the selection of the specific thickness as disclosed by Levy as modified (Thornton discloses a thickness of the glue) or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  
Claim 24 is  rejected under 35 U.S.C. 103 as being unpatentable over Lilly (3,371,777) in view of Levy (7,673,752), further in view of further in view Thornton et al (2011/0278192). 
As to claim 24, Lilly as modified further discloses the backing and the shell are secured to one another via heat seal or otherwise affixed to backing member ( column 2, lines 50-51) which the one or more perforation are split, the pair of access doors (33) are configured to rotate open while the backing and the shell remain sealed to each other.  However, Lilly as modified does not discloses a sealant position between the backing and the shell.  Nevertheless,  Thornton discloses a package with front face (21) and back face (22), the front face and the back face are secured via glue (29 around and near the peripheral of the front face (21).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attachment between the backing and the shell of Levy as modified to substitute heat seal with sealant such as glue or other adhesive as taught by Thornton to achieve the predictable result of affixed the shell and the backing.  KSR Int' l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)


Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-16, 18-19, 21-25 have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736